This appellant was charged by indictment with the offense of murder in the first degree, specifically, that he unlawfully and with malice aforethought killed Glen Brewton, by shooting him with a shotgun, etc.
The trial was had in the court below on November 27, 1934, and resulted in the conviction of the defendant of manslaughter in the first degree. His punishment was fixed by the jury at ten years' imprisonment. The court pronounced and entered judgment of conviction accordingly and sentenced appellant to ten years' imprisonment in the penitentiary. From the judgment of conviction this appeal was taken. The appeal was submitted in this court on October 10, 1935. The appeal is rested upon the record proper. There is no bill of exceptions which results in the only question presented for our consideration, which is the regularity of the proceedings in the court below. Upon an examination of the record we find it regular and without error; therefore the judgment of conviction from which this appeal was taken is affirmed.
Affirmed.